          Case 1:19-cv-11284-CM Document 27 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEONG-SUK NO,

                                 Plaintiff,
                                                                  19-CV-11284 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
 BANK OF AMERICA,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated March 23, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis (IFP) pursuant to 28 U.S.C. § 1915(a)(1), is dismissed for lack of subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3), and for failure to state a claim upon which relief may be

granted, see 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to terminate all other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    June 23, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
